Weaver, J.
(dissenting). — I am unable to agree in the reasoning by which the bank or its officers, once charged with -a trust, may, by the commission of crime, relieve itself or its estate in the hands of its receiver from the burden so imposed. Again, the proposition stated and repeated in the opinion, that the burden is upon the plaintiff to show that his money, which it is admitted went into the hands of the bank or its cashier, increased its assets in the hands of the receiver, is contrary to the repeated express decisions of this and other courts. Boyer v. King, 80 Iowa, 499; Bunton v. King, 80 Iowa, 507; Eureka v. Bank, 88 Iowa, 200; Jewell v. Clay, 107 Iowa, 56; Bradley v. Chesebrough, 111 Iowa, 135; Whitcomb v. Carpenter, 134 Iowa, 227; Knatchbull v. Hallett, 13 Ch. Div. 696; Peak v. Elliott, 30 Kan. 156, (1 Pac. 499, 46 Am. Rep. 90) ; Bank v. Insurance Co., 104 U. S. 54, (26 L. Ed. 693) ; People v. Bank, 96 N. Y. 32; Slater v. Mills, 18 R. I. 352, (27 Atl. 443); Plow Co. v. Lamp, 80 Iowa, 722, (45 N. W. 1049, 20 Am. St. Rep. 442). I think the right of plaintiff to a preference was sufficiently established.